DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CH2015/000055, filed on 04/14/2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “first and second end faces”, “an intermediate region” and “first and second clamping areas” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The disclosure is objected to because of the following informalities: 
The abstract is objected to since the abstract should be preferably within the range of 50 to 150 words of length.
The specification is objected because the specification referred to claim 1 in page 2 line 16.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“clamping element engages” in claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim limitation “clamping element engages” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “engages” and “clamping” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 33 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “clamping element” meaning “plug attachment” discloses in page 4 line 6. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 16-33 recited the terms "region”, “element” and “segment” are relative terms which renders the claim indefinite.  The term "intermediate region", and “end, center and transition segments” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-20, 22-26, 28 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutomu JP. Publication (2013-111522) hereinafter Tsutomu.
Regarding claim 16,
Tsutomu discloses a crusher assembly for a jaw crusher (see fig.3-10), the crusher assembly comprising: 
a swing jaw (33) including a head part (see fig.6) and a bearing (see fig.6);

    PNG
    media_image1.png
    452
    386
    media_image1.png
    Greyscale

a crusher jaw (33a) including: first and second end faces (see fig.6) on opposite ends of the crusher jaw; teeth (81) formed on a front crushing side of the crusher jaw; and a support surface (91); 
a clamping element (83) interchangeably connected to the swing jaw, the support surface (91) of the crusher jaw being supported on the clamping element (83 see element 87 in fig.8-9); and 
a clamping piece (85) interchangeably connected to the swing jaw and including a clamping surface (88a) engaging the first end face of the crusher jaw; 
wherein the crusher jaw (33a) at least partially covers a region of the swing jaw in front of the bearing (see fig.6).
Regarding claim 17,
Tsutomu discloses wherein the support surface (91) is formed on the second end face of the crusher jaw (see fig.6 above (end face) and fig.8-9 (support surface)).
Regarding claim 18,
Tsutomu discloses wherein the swing jaw (33) includes a base body (37), the base body (37) including the head part (see fig.6) and a foot part (see fig.6); and the clamping 
Regarding claim 19,
Tsutomu discloses wherein the clamping element (83) is attached to the foot part (see fig.6).
Regarding claim 20,
Tsutomu discloses wherein the clamping element (83) is attached to an intermediate region of the base body (37) between the head part and the foot part (the attachment means element 84, is at the intermediate region, see fig.6 above).
Regarding claim 22,
Tsutomu discloses wherein the clamping piece (85) includes first and second clamping areas (areas supported by element 86 see fig.5) on opposite sides of the clamping piece (85); the swing jaw (33) includes a lip (see fig.9), the lip including a beveled surface (see fig.9); and one of the clamping areas of the clamping piece is supported on the beveled surface of the swing jaw (33, see fig 3).

    PNG
    media_image2.png
    471
    407
    media_image2.png
    Greyscale

Regarding claim 23,
Tsutomu discloses wherein the swing jaw (33) includes the head part and a foot part (see fig.3 or 9); and the lip is formed on the head part of the swing jaw on the opposite side of the bearing from the foot part (see fig.3,6,9).
Regarding claim 24,
Tsutomu discloses wherein the swing jaw (33) includes a plug receptacle (space occupied by element 83 in fig 9); and the clamping element (83) includes a plug attachment (portion of element 83 that occupied the space in fig 9) interchangeably inserted in the plug receptacle (see fig 9).
Regarding claim 25,
Tsutomu discloses wherein the plug attachment (portion of element 83 that occupied the space in fig 9) is formed as a strip (see fig.7).
Regarding claim 26,
Tsutomu discloses wherein the clamping element (83) includes a connecting piece and a support element, 

    PNG
    media_image3.png
    452
    407
    media_image3.png
    Greyscale

the support element including a clamping surface engaging the support surface of the crusher jaw(see fig 6).
Regarding claim 28,
Tsutomu discloses wherein the swing jaw (33) includes a swing jaw support surface (90) on which a back side of the crusher jaw (33a) is placed; at least one protrusion (89) protrudes from the swing jaw support surface (90); and the back side of the crusher jaw (33a) includes a recess (93) in which the at least one protrusion (89) is received such that the recess encloses the at least one protrusion (see page 6 lines 14-26).
Regarding claim 31,
Tsutomu discloses wherein the swing jaw (33) includes a swing jaw support surface (90) on which a back side of the crusher jaw (33a) is placed; and the clamping element (83) is mounted on the swing jaw support surface (90), and the clamping element (83) is partially covered by the crusher jaw (see fig.6).
Regarding claim 32,

Regarding claim 33,
Tsutomu discloses wherein the crusher jaw (33a) includes a clamping receptacle (92) on the back side of the crusher jaw (see fig.8), the support surface (91) of the crusher jaw being defined in the clamping receptacle (92); and the clamping element (83 see element 87 in fig 9) engages the support surface (91) in the clamping receptacle (92, see page 5 lines 17-36).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutomu JP. Publication (2013-111522) hereinafter Tsutomu in view of Dediemar US. Patent (3,804,345) hereinafter Dediemar.
Regarding claim 21,
The prior art Tsutomu discloses all limitations in claim 18.
Tsutomu discloses wherein the clamping piece (85) includes screw receptacles (holes to received bolts, element 86, see page 5 lines 19-22) through which the attaching screws (84) are passed (see fig.5) and is silent about the screw receptacles of the head part are through holes through which the attaching screws are passed; and a nut is attached to each attaching screw on a side of the head part opposite from the clamping piece.
Tsutomu and Dediemar disclose both art in the same field of endeavor (i.e. comminution).
Dediemar, in a similar art, teaches a swing jaw (see fig.2 and 5) having screw receptacles (18 occupied by element 66) of the head part are through holes (see fig.2) through which the attaching screws (66) are passed; and a nut (67) is attached to each attaching screw on a side of the head part opposite from the clamping piece (63). 
It would have been obvious to the skilled artisan before the effective filing date to construct the body part of the swing jaw of Tsutomu with through holes, screws and nuts as taught by Dediemar, as it would be beneficiary to Tsutomu, to be able to allow the crusher jaw to stay in proper position with respect to the body part (Col.1 lines 61-64).
Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutomu JP. Publication (2013-111522) hereinafter Tsutomu.
Regarding claim 27,
The prior art Tsutomu discloses all limitations in claim 26.
Tsutomu discloses wherein the connecting piece includes a front deflecting surface (vertical surface, see fig 6) but is silent about the front deflecting surface to be set at an angle of greater than 180 degrees to a front plane of the crusher jaw formed by the teeth and since no criticality is recited for the front deflecting surface to be set at an angle of greater than 180 degrees to a front plane of the crusher jaw formed by the teeth and well known in the mechanical art for surface to have different angle/shape deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the front deflecting surface to be set at an angle of greater than 180 degrees to a front plane of the crusher jaw formed by the teeth to ensure effectiveness of operation and reduce on downtime. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 29,
The prior art Tsutomu discloses all limitations in claim 28.
Tsutomu discloses wherein the swing jaw (33) includes the head part and a foot part (see fig.6 above); and the at least one protrusion (89) includes multiple protrusion (the reference is not limited to one protrusion, see page 6 lines 14-29) but does not disclose at least one protrusion to be disposed/positioned in a region of the head part and at least one protrusion to be disposed/positioned in a region of the foot part and since no criticality is recited for at least one protrusion to be disposed/positioned in a region of the head part and at least one protrusion to be disposed/positioned in a region of the foot part and well known in the mechanical art for protrusion to be arranged in different position deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have at least one protrusion to be disposed/positioned in a region of the head part and at least one protrusion to be disposed/positioned in a region of the foot part to reinforce support. Accordingly, it has been held that the particular placement of parts is an obvious design choice and would not modify the operation of the device, YYY. In re Japikse, 181 F.2d In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutomu JP. Publication (2013-111522) hereinafter Tsutomu in view of Smith US. Patent (2,950,871) hereinafter Smith.
Regarding claim 30,
The prior art Tsutomu discloses all limitations in claim 16.
Tsutomu discloses wherein the teeth (81) are formed as bars extending from the first end face to the second end face and grooves (82) are formed between the teeth (81, see fig.5) but does not disclose the teeth each include a center segment and two end segments, each of the end segments ending in a region of a respective end face; a transition segment is formed between the center segment and at least one of the end segments; and the grooves bend in a direction toward the swing jaw in the region of the transition segment.
Tsutomu and Smith disclose both art in the same field of endeavor (i.e. comminution).
Smith, in a similar art, teaches a swing jaw (see fig.1) having crusher jaw (30) with teeth and each tooth (see fig 2-8) includes a center segment (32) and two end segments (31,33), each of the end segments (31,33) ending in a region of a respective end face (see fig.1-2); a transition segment (34,35) is formed between the center segment and at least one of the end segments (see fig.2); and grooves (space between tooth) bend in a direction toward the swing jaw (see fig.2) in the region of the transition segment (34,35). Smith teaches the segments and grooves to be able to compensate for even jaw plate wear (Col.1 line 54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

December 30, 2021

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        



/JESSICA CAHILL/Primary Examiner, Art Unit 3753